Citation Nr: 0615226	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin condition 
other than chloracne.

2.  Entitlement to an increased rating for service-connected 
chloracne, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

In September 2002, the veteran filed a claim of entitlement 
to service connection for a skin disorder.  A December 2002 
rating decision denied service connection for a skin 
disorder, specifically denominated as subacute and chronic 
psoriasiform spongitic dermatitis, compatible with subacute 
and contact dermatitis with eosinophilia.  The veteran duly 
appealed.  

An April 2003 rating decision granted service connection for 
chloracne on a presumptive basis as a result of the veteran's 
exposure to herbicides in Vietnam; an initial 10 percent 
disability rating was assigned.  The appeal was thereupon 
developed as involving the issue of entitlement to a skin 
disorder other than chloracne.  

The Board remanded the case in November 2004 for the purpose 
of obtaining an additional medical opinion with respect to 
the veteran's service connection claim.  
After completing the additional development requested by the 
Board, the RO again denied the veteran service connection for 
a skin condition other than chloracne in a February 2006 
supplemental statement of the case (SSOC).  

In November 2004, the Board requested that a statement of the 
case (SOC) be issues as to the veteran's claim of entitlement 
to an increased initial rating for his service-connected 
chloracne.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
In response to the Board's remand, the RO issued a SOC in 
July 2005.  The veteran did not timely perfect an appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.302 (2005).  
He did, however, file a new increased rating claim for his 
service-connected chloracne in October 2005.  The claim was 
denied by a January 2006 rating decision.  As will be 
explained in greater detail below, the veteran, through his 
representative, specifically disagreed with this decision in 
April 2006.

The issue of entitlement to an increased rating for service-
connected chloracne is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issue not on appeal

A September 2003 RO rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record demonstrates the current 
existence of multiple skin disabilities, including xerosis, 
chronic eczematous dermatitis, and subacute chronic 
psoriasiform spongitic dermatitis compatible with subacute 
contact dermatitis with eosinophilia.  

2.  No skin disease of any kind was manifested in service.

3.  The veteran's military service included a tour of duty in 
Vietnam.  

4.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's claimed non-
chloracne skin disabilities and his military service, to 
include his presumed exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

Service connection for a skin condition other than chloracne 
is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a skin condition 
other than chloracne.

The veteran is seeking service connection for a skin 
condition other than chloracne.  As is noted elsewhere in 
this decision, service connection has been granted for 
chloracne.  He essentially claims that such disability is the 
result of his exposure to herbicides in Vietnam.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 2003 SOC, numerous SSOCs, and the 
November 2004 Board remand of the pertinent law and 
regulations (including those related to service connection 
claims based on herbicide exposure), of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
September 2002, February 2003, and March 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The March 2005 letter from the RO specifically advised 
the veteran that to support a claim for service connection, 
the evidence must show "an injury in military service, or a 
disease that began in or was made worse during military 
service, or [that] there was an event in service that caused 
injury or disease;" a "current physical or mental 
disability shown by medical evidence;" and a "relationship 
between your disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  The February 2003 letter also 
notified the veteran that VA would schedule him for an 
examination, and stressed the importance of attending.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the September 2002 letter instructed the 
veteran to "[c]omplete, sign and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs . . . [u]se a separate 
form for each doctor or hospital where you were treated" 
(emphasis in original).  With respect to VA medical records, 
the March 2005 letter advised the veteran to "give us the 
name and location of any VA or military facility where you 
received medical care and the approximate dates of that 
care."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis as in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided with complete notice of the VCAA prior to the 
initial adjudication of his claim, although partial VCAA 
notice was provided by the September 2002 and February 2003 
VCAA letters.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the September 2002, February 2003, and March 2005 VCAA 
letters.  His claim was then readjudicated in the February 
2006 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103, rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive private and VA treatment records, a 
statement from C.H., the opinion of the veteran's private 
physician, Dr. W.B., and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  Although the veteran initially requested a 
Board hearing, he subsequently withdrew that request in favor 
of a hearing before a decision review officer at the RO.  
Such hearing was conducted in October 2003; the transcript 
thereof is of record and has been reviewed by the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) and diabetes mellitus 
(Type 2).  See 38 C.F.R. § 3.309(e) (2005).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 341-
346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(e).

Analysis

Initial matter - recently submitted evidence

In February 2006, following the issuance of the most recent 
SSOC, the veteran submitted a May 2003 statement from his 
private physician, Dr. W.B.  No waiver of initial RO 
consideration of this evidence is of record.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2005).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."  

In the instant case, the additional evidence submitted 
consists of a statement from Dr. W.B. indicating that the 
pruritic rashes on the veteran's forearms and lower legs 
"appear to be the same as that on his index finger."  The 
Board does not believe that such evidence is pertinent, as 
that term is defined by 38 C.F.R. § 20.1304.  As will be 
discussed in greater detail below, the existence of multiple 
pruritic rashes and multiple skin conditions is not in 
dispute.  Dr. W.B.'s May 2003 statement merely establishes 
the presence of rashes on various parts of the veteran's body 
and their relative similarity.  

The outcome of this claim turns on the relationship between 
the veteran's skin disabilities and his period of service.  
The recently-submitted statement from 
Dr. W.B. does not address this key question and is therefore 
not "pertinent" under the provisions of 38 C.F.R. 
§ 20.1304.  Remand of the case to the RO for consideration of 
this evidence is accordingly not warranted and would only 
serve to unnecessarily delay final adjudication of the 
veteran's claim.

Discussion

As explained above, for service connection to be granted 
there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between (1) 
and (2).  See Hickson, supra.

With respect to element (1), it is undisputed that the 
veteran has been diagnosed with a number of skin conditions 
including, inter alia, xerosis, chronic eczematous 
dermatitis, and subacute chronic psoriasiform spongitic 
dermatitis compatible with subacute contact dermatitis with 
eosinophilia.  This element is clearly satisfied.

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.  

Concerning disease, there is no evidence of a skin disorder 
in service or for over three decades thereafter.  The veteran 
does not contend otherwise, and he has pointed to no medical 
or other evidence indicting or suggesting the presence of 
skin problems during service.  

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam.  He has not pointed to, and the record 
on appeal does not suggest, that there may be any other 
causative factor.  [The veteran's claim for service 
connection for a skin disability initially included the 
theory that he was exposed to toxic chemicals due to claimed 
participation in Project SHAD.  (Project Shipboard Hazard and 
Defense (SHAD) involved conducting various tests on animals 
to determine the effectiveness of shipboard detection and 
protective measures against chemical and biological threats.)  
However, in his May 2003 substantive appeal, he specifically 
withdrew that theory of entitlement.  Indeed, the evidence of 
record, including the veteran's service medical and personnel 
records, fails to indicate the veteran's participation in 
Project SHAD.]

Because the veteran in fact served in Vietnam, exposure to 
herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  To 
that extent only , element (2) is met.

Moving on to crucial element (3), xerosis, eczema, and 
dermatitis are not deemed to be a presumptive Agent Orange-
related diseases by law, and the Secretary of VA has not so 
determined.  Thus, service connection may not be established 
by statutory presumption.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  [The Board again 
notes that the veteran has already been service connected for 
chloracne, a presumptive Agent Orange-related skin disease.] 

As indicated in the law and regulations section above, 
service connection may still be established on a direct 
basis, i.e. via medical opinion linking the claimed 
disability to herbicide exposure.  See Combee, supra.  It was 
for this reason that the Board remanded this case in November 
2004.  

In response to the Board's remand, an addendum to the March 
2003 VA examination report was obtained.  The addendum, which 
was authored by the same VA physician who conducted the prior 
examination, concluded that the veteran's non-chloracne skin 
conditions are unrelated to his military service, including 
his presumed exposure to herbicides.  The examiner 
specifically noted that if the "veteran were exposed to 
unusual items during his time frame of military service, one 
would assume that skin lesions would have been present for 
many, many years prior to the onset of these [skin lesions] 
in the year 2000."  Because they were not, the examiner 
concluded that the veteran's non-chloracne skin conditions 
are unrelated to his military service.  

The only other competent medical opinion regarding nexus is a 
one-sentence note from the veteran's private physician, Dr. 
W.B, dated in December 2002.  Dr. W.B. opined that the 
veteran "has a contact dermatitis [secondary] to chemical 
exposure."  This opinion suffers from a number of flaws.  
First, Dr. W.B. failed to explain the type of "chemical 
exposure" to which he was referring, or even if such 
occurred in service.  Even if the "chemical exposure" to 
which Dr. W.B. referred relates to Agent Orange, his one-
sentence opinion fails to provide any explanation or 
underlying rationale for the ultimate conclusion rendered.  
It also fails to account for the three-plus decade gap 
between the veteran's herbicide exposure in the mid-1960s (if 
indeed this was the "chemical exposure" Dr. W.B. referred 
to) and his development of a skin condition in 2000.  As 
noted above, the VA physician observed that if there was 
exposure to a noxious agent, it would be expected that skin 
lesions would develop soon thereafter.  Dr. W.B.'s opinion 
also appears to have been made in the absence of any review 
of the veteran's medical records.

In short, the Board finds the nexus opinion of Dr. W.B. to be 
of no probative value as it is conclusory in nature, provides 
no explanation for the ultimate conclusion rendered, and is 
unaccompanied by a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  Unlike Dr. 
W.B.'s opinion, the Board finds the opinion of the March 2003 
VA examiner (accompanied as it is by the March 2005 addendum) 
to be of considerable probative value as it was well-
explained and was informed by a review of the veteran's 
service records and post-service treatment records.

The only other evidence in the claims file serving to link 
the veteran's current non-chloracne skin condition(s) with 
his period of service consists of the veteran's own 
statements and those of C.H.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran and C.H., are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the 
veteran's statements, and those of C.H., are not probative of 
a nexus between his disabilities and military service.  See 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Hickson element (3) has therefore not been 
satisfied, and the veteran's claim fails on that basis. 

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's service-connection claim for a skin condition 
other than chloracne.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a skin condition other than chloracne 
is denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
chloracne, currently evaluated as 10 percent disabling.

The veteran also seeks an increase in the disability rating 
assigned his service-connected chloracne.  As was noted in 
the Introduction, a January 2006 rating decision denied the 
veteran's increased rating claim.  In his April 2006 Informal 
Hearing Presentation, the veteran's representative 
specifically expressed disagreement regarding the 10 percent 
disability rating assigned for chloracne in the January 2006 
rating decision.  

Although contained within an Informal Hearing Presentation, 
the representative's communication satisfied the statutory 
requirements for a notice of disagreement, as to timeliness 
and content.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2005).  The Board also notes that even 
though the Informal Hearing Presentation was submitted by the 
veteran's representative, and not the veteran himself, 
38 C.F.R. § 20.201 makes it clear that a written 
communication expressing dissatisfaction or disagreement with 
an adjudicative determination by the agency of original 
jurisdiction (the RO) and a desire to contest the result will 
constitute a notice of disagreement whether such 
communication be either directly from the veteran or from his 
representative.  Accordingly, the Board finds that the April 
2006 Informal Hearing Presentation constitutes a valid notice 
of disagreement with the 10 percent disability rating 
assigned the veteran's chloracne in the January 2006 rating 
decision.

The RO has not issued a SOC with respect to this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.

The Board observes that this issue involves a rather unusual 
procedural history, which was described in the Introduction.  
In particular, in November 2004 the Board remanded the 
veteran's claim of entitlement to an increased initial 
evaluation  
for his service-connected skin disorder so that a SOC could 
be issued pursuant to Manlincon.  This was done, but the 
veteran did not file a timely substantive appeal.  The 
veteran subsequently filed a claim for an increased rating, 
and that issue is currently in the same posture now as his 
initial increased rating claim was in November 2004.   Since 
there were two different claims, this second claim is also 
subject to a Manlincon remand. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any development which 
it deems to be appropriate, to include 
the issuance of an additional VCAA letter 
if necessary, VBA should readjudicate the 
issue of entitlement to an increased 
rating for the  veteran's service-
connected chloracne.  If the claim is 
denied, VBA should provide the veteran 
with a statement of the case and in 
connection therewith provide the veteran 
with appropriate notice of his appellate 
rights.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


